UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(D)(1) OR 13(E)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 FINAL AMENDMENT ASGI MESIROW INSIGHT FUND A, LLC (Name of Subject Company (Issuer)) ASGI MESIROW INSIGHT FUND A, LLC (Name of Filing Person(s) (Issuer)) LIMITED LIABILITY COMPANY INTERESTS (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) Michael Roman c/o Alternative Strategies Group, Inc. 200 Berkeley Street, 20th Floor, MAC J9201-207 Boston, MA 02116 (617) 210-3234 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Filing Person(s)) With a copy to: George J. Zornada K&L Gates LLP State Street Financial Center One Lincoln Street Boston, MA 02111 (617) 261-3231 May 30, 2012 This final amendment relates to the Issuer Tender Offer Statement on Schedule TO (the “Statement”) originally filed on January 27, 2012 by ASGI Mesirow Insight Fund A, LLC (the “Fund”), in connection with an offer by the Fund (the “Offer”) to purchase up to $1,222,669.79of interests in the Fund (“Interests”) on the terms and subject to the conditions set forth in the Offer to Purchase and the related Letter of Transmittal.Copies of the Offer to Purchase and Letter of Transmittal were previously filed as Exhibits B and C to the Statement on January 27, 2012. This final amendment to the Statement is being filed to report the results of the Offer.Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Offer to Purchase. The following information is furnished pursuant to Rule 13e-4(c)(4): 1. The Offer expired at 12:00 midnight, Eastern Standard Time, on February 27, 2012. 2. The Valuation Date of the Interests tendered pursuant to the Offer was March 31, 2012. 3. Approximately $252,993.35 of Interests were validly tendered and not withdrawn prior to the expiration of the Offer, and all of those Interests were accepted for purchase by the Fund in accordance with the terms of the Offer. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set out in this statement is true, complete and correct. ASGI MESIROW INSIGHT FUND A, LLC By: /s/ Michael Roman Name: Michael Roman Title: Treasurer May 30, 2012 2
